TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 8, 2021



                                     NO. 03-19-00024-CR


                                   Nathan Frazier, Appellant

                                                v.

                                  The State of Texas, Appellee




     APPEAL FROM THE 403RD DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES BAKER, TRIANA, AND SMITH
   MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal. However, there was error in the judgment that requires correction.

Therefore, the Court modifies the trial court’s judgment to reflect that appellant’s “Plea to 1st

Enhancement Paragraph” was “NOT TRUE” and to reflect that the “Degree of Offense” is

“STATE JAIL FELONY.”          The judgment, as modified, is affirmed.      Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.